Title: Thomas Jefferson to George Jefferson, 4 April 1811
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Monticello Apr. 4. 11
          
           I presume you have recieved the sum of 1333⅓ D from mr Samuel J. Harrison which he assured me should be punctually paid on the 1st inst. at your counting house.  this makes no part of the purchase of my tobacco crop, which is not yet due, & is destined to meet the following demands
          
            
              
            
            
             
            Washington.
         
              
            John Barnes
         
              
            360.D
            
            
         
              
            
            
              
              
            
             
            Richard Barry
         
              
            100.D.
 
              under cover to mr Barnes
            
            
         
            
            
              
            
            
             
            Baltimore.
         
              
            John Hollins esq.
         
              
            86.D.
            
            
         
              
            
            
              
            
            
            
            
		          Philadelphia.
            
         
              
		          Jones & Howell
         
              
            349.35
              Ironmongers
            
            
            
         
            
            
              
            
            
		          Richmond
         
              
            Gordon & Trokes
         
              
            235.42
              with interest
            
         
            
            
              
              
            
             
            Jos. Darmsdatt
         
              
            75.
            
         
              
            
            
              
              
              1205.77
              
            
          
          I have accordingly given notice by letter to these several persons that you will be so good as to make them the remittances & paiments immediately.  I am in hopes my Bedford flour is beginning to arrive with you abo by this time. there should be 280. barrels of it. that from hence & the tobo here will go as fast as Johnson’s two boats can carry it. these will be the subjects of future explanations
          
            ever affectionately yours
            
 Th: Jefferson
          
        